Exhibit 10.1
 
US SENSOR SYSTEMS INC.
 
COMMON STOCK OPTION PURCHASE AGREEMENT
 

 
 

--------------------------------------------------------------------------------

 

COMMON STOCK OPTION PURCHASE AGREEMENT
 
This Common Stock Option Purchase Agreement (the “Agreement”) is made as of
February 23, 2010 by and among US Sensor Systems Inc., a Delaware corporation
(the “Company”), and Acorn Energy, Inc., a Delaware corporation (the
“Purchaser”).
 
Preliminary Statement
 
The Company issued and sold to the Purchaser, and Purchaser did purchase, 50,917
shares (the “Initial Shares”) of the Company’s common stock, $0.001 par value
per share (the “Common Stock”) and such sale and purchase closed on November 30,
2009 (the “Initial Closing”).
 
The Company desires to grant to the Purchaser certain options for the Purchaser
to purchase shares of Common Stock, and the Purchaser desires to acquire such
options, all in accordance with the terms of this Agreement. The shares of
Common Stock subject to the options granted to the Purchaser pursuant to this
Agreement shall be referred to in this Agreement as the “Shares.”


NOW, THEREFORE, for and in consideration of the Purchaser’s purchase of the
shares of Common Stock at the Initial Closing and other good and valuable
consideration, the receipt and sufficiency of which, are hereby acknowledged,
the parties hereto do hereby agree as follows:
 
1.           Options to Purchase Common Stock.
 
1.1.           Grant of Options to Purchase Common Stock.  Subject to the terms
and conditions of this Agreement, the Company hereby grants to the Purchaser,
and the Purchaser hereby accepts, options to purchase Shares as follows:
 
(a)           An option to purchase 254,584 Shares with such option being
exercisable in the following increments and time periods and upon payment by the
Purchaser to the Company of the following applicable option purchase prices: (i)
for three-eights of such Shares the option must be exercised no later than March
1, 2010 with payment of $300,000; (ii) for an additional one-quarter of such
Shares the option must be exercised no later than May 31, 2010 with payment of
$200,000; and (iii) for the remaining three-eights of such Shares the option
must be exercised no later than August 27, 2010 with payment of $300,000.  Such
options may be exercised, if at all, only sequentially in the order set forth in
this subparagraph (a) and, if any incremental option is not exercised in full on
or before the applicable expiration date for such incremental option, such
incremental option together with any remaining incremental options in this
subparagraph (a) and all options set forth in subparagraph (b) below shall
terminate and be of no further force or effect.
 
(b)           An option to purchase 3,386,782 Shares with such option being
exercisable in the following increments and time periods and upon payment by the
Purchaser to the Company of the following applicable option purchase prices: (i)
for one-half of such Shares such option must be exercised no later than November
30, 2010 with payment of $1,500,000; and (ii) for the remaining one-half of such
Shares the option must be exercised no later than May 31, 2011 with payment of
$1,500,000.  Such options may be exercised, if at all, only sequentially in the
order set forth in this subparagraph (b) and simultaneously with or following
exercise in full of all of the options specified in subparagraph (a) above and
in that certain Capital Stock Option Purchase Agreement by and among the
Purchaser and the stockholders named therein dated the date hereof (the “Capital
Stock Option Purchase Agreement”).  If any incremental option hereunder is not
exercised in full on or before the expiration of the prior applicable option
period, such option together with any remaining incremental options in this
subparagraph (b) shall terminate and be of no further force or effect.
 
 
 

--------------------------------------------------------------------------------

 

1.2.           Exercise of Options. Each option granted above may be exercised
by the Purchaser providing written notice of such exercise to the Company (the
“Exercise Notice”) prior to the expiration of the applicable option period
together with payment therefor as specified below. Any such notice shall specify
the number of Shares being exercised by the Purchaser and the applicable
purchase price, with such option to be deemed exercised upon receipt by the
Company of payment therefor.
 
1.3.           Closing; Delivery. The purchase price for the number of Shares
with respect to which an option is being exercised shall be payable to the
Company in full in cash or by check or wire transfer. Upon receipt of such
purchase price, the Company shall promptly deliver to the Purchaser a stock
certificate for the Shares with respect to which such option has been exercised,
and in no event shall such certificate be delivered later than fifteen (15)
business days following date of payment of the purchase price by the Purchaser.
 
1.4.           Defined Terms Used in this Agreement.  In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.
 
“Affiliate” means with respect to any person or entity (a “Person”) any Person
which, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any partner, officer,
director, or member of such Person and any venture capital fund now or hereafter
existing which is controlled by or under common control with one or more general
partners or shares the same management company with such Person.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company Intellectual Property” means all trademarks, service marks, tradenames,
copyrights, trade secrets, licenses, information and proprietary rights and
processes and all patents and patent rights owned or possessed by the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Key Employee” means any of James Andersen, Gerald Baker, and Eric Goldner.
 
“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition, property
or results of operations of the Company.
 
“Options” means all of the options to purchase shares of Common Stock granted by
the Company to the Purchaser under Section 1.
 
 
2

--------------------------------------------------------------------------------

 

“Preferred Stock” shall mean the shares of the Company’s Preferred Stock, $0.001
par value per share.
 
“Purchaser” means the Purchaser who is a party to this Agreement.
 
“Rights Agreement” means the Amended and Restated Investors’ Rights Agreement
among the Company, the Purchaser and the Stockholders, dated as of the date
hereof, in the form of Exhibit B attached to this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock of the Company subject to the options
granted to Purchaser under this Agreement.
 
“Stock” shall mean all of the shares of the Company’s Common Stock and Preferred
Stock.
 
“Stockholders” means the holders of all shares of common and preferred stock of
the Company as of the date hereof.
 
“Stockholders’ Agreement” means the agreement between the Company, the Purchaser
and the Stockholders, dated as of the date hereof, in the form of Exhibit C
attached to this Agreement.
 
“Transaction Agreements” means this Agreement, the Rights Agreement, the
Stockholders’ Agreement, the Capital Stock Option Purchase Agreement (solely in
the Company’s capacity as “notice agent” thereunder) and any other agreements,
instruments or documents entered into in connection with this Agreement.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser that, except as set forth on the
Disclosure Schedule attached to this Agreement which exceptions shall be deemed
to be part of the representations and warranties made hereunder, the following
representations are true and complete as of the date hereof, except as otherwise
indicated. The Disclosure Schedule shall be arranged in sections corresponding
to the numbered and lettered sections and subsections contained in this Section
2, and the disclosures in any section or subsection of the Disclosure Schedule
shall qualify other sections and subsections in this Section 2 only to the
extent it is readily apparent from a reading of the disclosure that such
disclosure is applicable to such other sections and subsections.
 
For purposes of these representations and warranties, the phrase “to the
Company’s knowledge” shall mean the knowledge after reasonable investigation of
the Key Employees of the Company.
 
2.1.           Organization, Good Standing, Corporate Power and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to carry on its business as presently
conducted and as proposed to be conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect.
 
 
3

--------------------------------------------------------------------------------

 

2.2.           Capitalization.  The authorized capital of the Company consists,
as of the date hereof (unless otherwise noted), of:
 
(a)           2,500,000 shares of Common Stock, 889,906 shares of which are
issued and outstanding as of the date hereof, and 141,507 shares of Preferred
Stock, all of which are issued and outstanding as of the date hereof.  All of
the outstanding shares of Stock have been duly authorized, are fully paid and
nonassessable and were issued in compliance with all applicable federal and
state securities laws.  The Company holds no treasury stock.
 
(b)           The Company is not committed to granting any options other than
the options described in Section 1 and options to be issued under the
“Management Option Plan” (as such quoted term is defined in the Stockholders’
Agreement).
 
(c)           Section 2.2(c) of the Disclosure Schedule sets forth the
capitalization of the Company as of the date hereof including the number of
shares of the following: (i) issued and outstanding Common Stock and Preferred
Stock; (ii) stock options not yet issued but reserved for issuance; and
(iii) warrants or stock purchase rights, if any.  Except for (A) the options
granted under Section 1 and the Capital Stock Option Purchase Agreement, (B) the
rights provided in Section 3 of the Rights Agreement, (C) the rights provided in
Section 2.5 of the Stockholders’ Agreement, and (D) the securities and rights
described in Section 2.2(b) of this Agreement and Section 2.2(c) of the
Disclosure Schedule, there are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal or
similar rights) or agreements, orally or in writing, to purchase or acquire from
the Company, or sell to the Company, any shares of Stock, or contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue Stock or any securities convertible into or exchangeable
for shares of Stock.  Except as set forth in the Company’s Amended and Restated
Certificate of Incorporation, no current or former stockholder of the Company’s
capital stock has, or with the giving of notice or any other actions may have,
any appraisal rights or the right to obtain payment of the fair value of that
stockholder’s shares of Stock other than as required by applicable law.  Except
as provided in this Agreement, the Rights Agreement, the Stockholders’
Agreement, and the Company’s Amended and Restated Certificate of Incorporation,
no stockholder of the Company or other person has any right to designate members
to serve on the Company’s board of directors or any committee thereof.
 
(d)           None of the Company’s stock purchase agreements or stock option
documents contains a provision for acceleration of vesting (or lapse of a
repurchase right) upon the occurrence of any event or combination of events.
Except as set forth on Section 2.2(d) of the Disclosure Schedule, the Company
has never adjusted or amended the exercise price of any stock options previously
awarded, whether through amendment, cancellation, replacement grant, repricing,
or any other means.
 
2.3.           Subsidiaries and Affiliates.  The Company does not own, directly
or indirectly, any capital stock or other equity securities of any corporation
or have any direct or indirect equity ownership in any business.
 
 
4

--------------------------------------------------------------------------------

 

2.4.           Authorization.  All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into the Transaction Agreements, and to issue the Shares upon exercise
of the applicable Options, has been taken.  The Transaction Agreements, when
executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Stockholders’ Agreement may be limited by applicable federal or state securities
laws.
 
2.5.           Valid Grant of Option and Issuance of Shares. Upon execution of
this Agreement by all parties, the Options will be validly granted and freely
exercisable in accordance with the terms of Section 1 of this Agreement, other
than restrictions on transfer of this Agreement, the Stockholders’ Agreement,
applicable state and federal securities laws and liens for encumbrances created
by or imposed by the Purchaser. The Shares, when issued, upon exercise of the
applicable Options and delivered in accordance with the terms and for the
consideration set forth in this Agreement, will be validly issued, fully paid
and nonassessable and free of restrictions on transfer other than restrictions
on transfer under this Agreement, the Stockholders’ Agreement, applicable state
and federal securities laws and liens or encumbrances created by or imposed by
the Purchaser.  Assuming the accuracy of the representations of the Purchaser in
Section 3 of this Agreement, the Options will be granted and Shares will be
issued in compliance with all applicable federal and state securities laws. All
certificates representing all issued and outstanding shares of Stock contain a
restrictive legend similar to that set forth in Section 3.8(a).
 
2.6.           Governmental Consents and Filings.  Assuming the accuracy of the
representations made by the Purchaser in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except
for  filings, if any, pursuant to Regulation D of the Securities Act, and
applicable state securities laws, which have been made or will be made in a
timely manner.
 
2.7.           Litigation.  Except as set forth on Section 2.7 of the Disclosure
Schedule, there is no claim, action, suit, proceeding, arbitration, complaint,
charge or investigation pending or, to the Company’s knowledge, currently
threatened that questions the validity of the Transaction Agreements or the
right of the Company to enter into them, or to consummate the transactions
contemplated by the Transaction Agreements.
 
2.8.           Compliance with Other Instruments.  The execution, delivery and
performance of the Transaction Agreements and the consummation of the
transactions contemplated by the Transaction Agreements will not result in any
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either (i) a default under any instrument, judgment,
order, writ, decree, contract or agreement to which the Company is a party or by
which it is bound or (ii) an event which results in the creation of any lien,
charge or encumbrance upon any property or assets of the Company or the
suspension, revocation, forfeiture, or nonrenewal of any permit or license
applicable to the Company.
 
 
5

--------------------------------------------------------------------------------

 

2.9.           Rights of Registration and Voting Rights.  Except as provided in
the Rights Agreement, the Company is not under any obligation to register under
the Securities Act any of its currently outstanding securities or any securities
issuable upon exercise or conversion of its currently outstanding
securities.  Except as contemplated in the Rights Agreement, the Stockholders’
Agreement, and the Company’s Amended and Restated Certificate of Incorporation,
no stockholder of the Company has entered into any agreements with respect to
the voting of capital shares of the Company.
 
2.10.                      Company Operations and Material Liabilities.  A
description of the Company’s material liabilities and obligations in excess of
$10,000, contingent or otherwise, as of the date hereof is as set forth on
Section 2.10 of the Disclosure Schedule. For the purposes of meeting the
foregoing threshold of $10,000, all liabilities and obligations involving the
same person or entity (including persons or entities the Company has reason to
believe are affiliated therewith) shall be aggregated.
 
2.11.                      Changes.  To the Company’s knowledge, except as set
forth in Section 2.11 of the Disclosure Schedule, since January 1, 2009, there
has not been:
 
(a)           Other than continuing losses from operations, any change in the
assets, liabilities, financial condition or operating results of the Company,
except changes in the ordinary course of business that have not caused, in the
aggregate, a Material Adverse Effect on the Company;
 
(b)           any damage, destruction or loss, whether or not covered by
insurance, that would have a Material Adverse Effect on the Company;
 
(c)           any waiver or compromise by the Company of a valuable right or of
a material debt owed to the Company;
 
(d)           any satisfaction or discharge of any lien, claim, or encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Material
Adverse Effect on the Company;
 
(e)           any material adverse change to a material contract or agreement by
which the Company or any of its assets is bound or subject;
 
(f)           any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of the material properties or assets
of the Company, except liens for taxes not yet due or payable and liens that
arise in the ordinary course of business and do not materially impair the
Company’s ownership or use of such property or assets;
 
(g)           any sale, assignment or transfer of any Company Intellectual
Property that could reasonably be expected to result in a Material Adverse
Effect to the Company;
 
 
6

--------------------------------------------------------------------------------

 

(h)           receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of the Company; or
 
(i)           any other event or condition of any character, other than events
affecting the economy or the Company’s industry generally, that could reasonably
be expected to result in a Material Adverse Effect to the Company.
 
To the Company’s knowledge, since January 1, 2008 (x) the Company has carried on
and operated its business in the ordinary course of business and (y) other than
continuing losses from operations, the Company has not suffered a Material
Adverse Effect.
 
2.12.                      Corporate Documents.  The Amended and Restated
Certificate of Incorporation and Bylaws of the Company are in the form provided
to the Purchaser.  The copy of the minute books of the Company provided to the
Purchaser contains minutes of all material meetings of directors and
stockholders and all material actions by written consent without a meeting by
the directors and stockholders since incorporation of the Company and accurately
reflects in all material respects all actions by the directors (and any
committee of directors) and stockholders with respect to all material
transactions referred to in such minutes.
 
2.13.                      Offering.  Subject in part to the truth and accuracy
of the Purchaser’s representations set forth in Section 3 of this Agreement, the
grant of the Options and issuance of the Shares upon exercise of the Options as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act of 1933, as amended, and neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemption.
 
2.14.                      Preemptive Rights.  The Company has fully satisfied
(including with respect to rights of timely notification) or obtained
enforceable waivers in respect of any preemptive or similar rights directly or
indirectly affecting any of its securities.
 
2.15.                      Consents.  All consents, approvals, releases,
filings, terminations and waivers by third parties necessary to complete the
transactions contemplated hereby that are set forth in Section 2.15 of the
Disclosure Schedule have been obtained and delivered to the Purchaser and such
consents, approvals, releases, filings, terminations and waivers have not
expired or been withdrawn.
 
3.           Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants to the Company that:
 
3.1.           Authorization.  The Purchaser has full power and authority to
enter into the Transaction Agreements.  The Transaction Agreements to which the
Purchaser is a party, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies, or (b) to the
extent the indemnification provisions contained in the Rights Agreement and the
Stockholders’ Agreement may be limited by applicable federal or state securities
laws.
 
 
7

--------------------------------------------------------------------------------

 

3.2.           Compliance with Other Instruments.  The execution and delivery of
this Agreement by the Purchaser, and the performance by the Purchaser of its
obligations hereunder, will not conflict, or result in any violation of, or
default under, any provision of any certificate of incorporation, bylaws or
other governing instrument applicable to the Purchaser, or any agreement or
other instrument to which the Purchaser is a party or by which the Purchaser or
any of its properties are bound, or any permit, franchise, judgment, decree,
order, rule or regulation applicable to the Purchaser or the Purchaser’s
business or properties.
 
3.3.           Purchase Entirely for Own Account.  This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms, that the Initial Shares were, and the Options and Shares to be
acquired by the Purchaser will be, acquired for investment for the Purchaser’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Purchaser, when it purchased the
Initial Shares, had no intention of selling, granting any participation in, or
otherwise distributing the Initial Shares, and has no present intention of
selling, granting any participation in, or otherwise distributing the Initial
Shares, Options and Shares.  By executing this Agreement, the Purchaser further
represents that, when it purchased the Initial Shares, the Purchaser did not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Initial Shares, and does not presently have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Initial Shares, Options and Shares. The Purchaser has not
been formed for the specific purpose of acquiring the Initial Shares, Options
and Shares.
 
3.4.           Disclosure of Information.  The Purchaser has had an opportunity
to discuss the Company’s business, management, financial affairs and the terms
and conditions of the offering of the Options and Shares with the Company’s
management. Except as set forth in the Transaction Agreements, no
representations or warranties, whether written or oral, have been made to the
Purchaser by the Company or any officer, employee, affiliate or agent of the
Company.  The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 2 of this Agreement or the right of the
Purchaser to rely thereon.
 
3.5.           Restricted Securities.  The Purchaser understands that the
Initial Shares, Options and Shares have not been, and will not be, registered
under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein.  The Purchaser understands that
the Initial Shares, Options and Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Initial Shares, Options and Shares
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Initial Shares, Options and Shares for resale except as set forth in the
Stockholders’ Agreement.  The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Initial Shares, Options and Shares, and on
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.
 
 
8

--------------------------------------------------------------------------------

 

3.6.           No Public Market.  The Purchaser understands that no public
market now exists for the Initial Shares, Options and Shares, and that the
Company has made no assurances that a public market will ever exist for the
Initial Shares, Options and Shares.
 
3.7.           Suitability of Investment.  The Purchaser has such knowledge and
experience in financial, business and tax matters that the Purchaser is capable
of evaluating the merits and risks relating to the Purchaser’s investment in the
Initial Shares, Options and Shares and making an investment decision with
respect to the Company.  The Purchaser acknowledges that it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel.  The Purchaser is not relying on any
statements or representations of the Company or any of its agents for legal
advice with respect to this investment or the transactions contemplated by this
Agreement other than as set forth in the Transaction Agreements.
 
3.8.           Legends.  The Purchaser understands that the Initial Shares and
Shares and any securities issued in respect of or exchange for the Initial
Shares and Shares, may bear one or all of the following legends:
 
(a)           “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
ACT, UNLESS SUCH TRANSFER SHALL (I) CONSTITUTE A ROUTINE SALE UNDER RULE 144 OF
THE ACT OR (II) BE OF SHARES THAT ARE ELIGIBLE FOR RESALE UNDER RULE 144(B)(1)
OF THE ACT.”
 
(b)           Any legend set forth in, or required by, the other Transaction
Agreements.
 
(c)           Any legend required by the securities laws of any state to the
extent such laws are applicable to the Shares represented by the certificate so
legended.
 
3.9.           Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
3.10.                      Residence.  The Purchaser is a United States person.
 
4.           Covenants of the Company.  
 
 
9

--------------------------------------------------------------------------------

 

4.1.           Qualifications.  The Company shall use its commercially
reasonable efforts to assure that all authorizations, approvals or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state that are required in connection with the lawful issuance of the Shares
after exercise of the applicable Options pursuant to this Agreement shall be
obtained and effective prior to any exercise of the Options.
 
4.2.           Representations and Warranties of Company.  Upon the exercise of
each Option or any increment thereof by the Purchaser, the Company shall deliver
to the Purchaser a certificate of its President stating that the representations
and warranties of the Company contained in Section 2 are true and correct in all
material respects as of the date of such exercise, except as set forth in such
certificate; provided, however, that the Company shall only be obligated to
deliver such certificate within five (5) business days after having received
notice of such exercise.
 
4.3.           Stockholders’ Agreement and Preferred  Stock Option
Agreement.  As of the date hereof, the Company shall have executed and delivered
the Rights Agreement and the Stockholders’ Agreement and shall use its
commercially reasonable efforts to cause the Stockholders to have executed and
delivered the Rights Agreement and the Stockholders’ Agreement as of the date
hereof.
 
4.4.           Secretary’s Certificate.  The Secretary of the Company shall
deliver to the Purchaser as of the date hereof a certificate certifying (i) the
Certificate of Incorporation and Bylaws of the Company and (ii) resolutions of
the Board of Directors of the Company approving the Transaction Agreements and
the transactions contemplated under the Transaction Agreements, and upon
exercise of each Option or any increment thereof by the Purchaser the Secretary
of the Company shall deliver to the Purchaser an update to such certificate
certifying there have been no changes or amendments to the Certificate of
Incorporation and Bylaws of the Company since the date of the certificate first
referenced in this Section 4.5 or the date of the last update provided by the
Secretary of the Company.
 
4.5.           Proceedings and Documents.  The Company shall have provided to
the Purchaser all such counterpart original and certified or other copies of
such documents as reasonably requested.  Such documents may include good
standing certificates.
 
4.6.           Securities Laws Compliance.  The Company shall make in a timely
manner any filings required by applicable federal or state securities or Blue
Sky laws, or those of any other applicable jurisdiction.
 
4.7.           Use of Proceeds.  The Company agrees that the purchase price paid
by the Purchaser upon exercise of each Option shall be used by it for working
capital expenses only, and shall not be used to reduce any outstanding
indebtedness of the Company or to make payments to any stockholder or affiliate
of the Company, other than salary payments (including payments of unpaid salary)
and payments of indebtedness incurred prior to the date hereof.  For the
avoidance of doubt, outstanding indebtedness of the Company shall not include
past due payments on supplier or vendor invoices incurred in the ordinary course
of business.
 
 
10

--------------------------------------------------------------------------------

 

4.8.           Access and Information.  From the date hereof through March 1,
2010, the Company will give the Purchaser and its authorized representatives
(including accountants and legal counsel) full access at all reasonable times,
upon reasonable notice, to all of the offices and other facilities of the
Company, to all contracts, agreements, commitments, books and records of the
Company, to the personnel (including auditors) of the Company and to the
customers and suppliers of the Company.
 
4.9.           Conduct of the Company’s
Business.                                                                                     
 
(a)           Except as contemplated by this Agreement, during the period from
the date of this Agreement to the exercise by Purchaser of the last of the
Options or termination of all Options, as the case may be, the Company shall
conduct the operations of the Company according to its ordinary course of
business and consistent with past practice, and shall use commercially
reasonable efforts to preserve intact its business organization, keep available
the services of its officers and employees, and maintain satisfactory
relationships with suppliers, contractors, distributors, customers and others
having business relationships with the Company.  During such period of time, the
Company agrees that it will not take any action reasonably within its control,
or omit to take any action reasonably within its control, which would cause any
of the representations and warranties of the Company in this Agreement to become
untrue.
 
(b)           Without limiting the foregoing, during such period of time, the
Company shall not take any of the actions specified in Section 2.11 without the
prior written consent of the Purchaser.
 
(c)           Without  limiting the foregoing, during such period of time, the
Company shall not alter or change its capitalization in any manner including,
without limitation, issuing any additional shares of Stock except in accordance
with this Agreement, issue or grant any options, warrants or other rights, other
than in connection with the Management Option Plan, accept any contributions to
capital, engage in any stock split or recapitalization, and amend or revise its
Amended and Restated Certificate of Incorporation or Bylaws without the prior
written consent of the Purchaser.
 
4.10.                      Notices to Purchaser.  Prior to the exercise by
Purchaser of the last of the Options or termination of all Options, as the case
may be, the Company shall give prompt written notice to the Purchaser of: (a)
any breach or default by the Company, of which the Company becomes aware, of the
representations, warranties, covenants or agreements hereunder or under any
document or instrument contemplated hereby; (b) any notice or other
communication from any third party alleging that the consent of such third party
is or may be required in connection with the transactions contemplated by this
Agreement; (c) any notice or other communication from any governmental authority
in connection with the transactions contemplated by this Agreement; (d) any
Material Adverse Effect; and (e) any claim, action, or proceeding against the
Company which could reasonably be expected to have a Material Adverse Effect.
 
4.11.                      Exclusivity.  From the date hereof to the exercise by
Purchaser of the last of the Options or termination of all Options, as the case
may be, the Company shall not, nor shall it authorize or permit any officer,
director or employee of or any investment banker, broker, attorney, accountant,
or other representative retained by the Company to, solicit, initiate or
encourage (including by way of furnishing information) submission of any
proposal or offer from any person which constitutes, or may reasonably be
expected to lead to, a Financing Proposal.  As used herein, a “Financing
Proposal” shall mean any proposal for a merger or other business combination
involving the Company, or any proposal or offer to acquire in any manner an
equity interest in or a material portion of the assets of the Company (other
than sales in the ordinary course of business consistent with past practice) or
to extend indebtedness to the Company.  If the Company receives a Financing
Proposal during such period of time, the Company shall notify the Purchaser
immediately and shall provide to the Purchaser a copy of any written
documentation of such Financing Proposal.
 
 
11

--------------------------------------------------------------------------------

 

4.12.                      Distribution through DSIT.  From the date hereof to
the exercise by Purchaser of the last of the Options or termination of all
Options, the Company covenants and agrees that the Company will use its
commercially reasonable efforts to maximize worldwide distribution of its
security products through DSIT Solutions Ltd. of Israel for distribution by DSIT
Solutions Ltd., subject to the Company’s currently existing commitments and
sales opportunities, including but not limited to currently existing commitments
and sales opportunities with Safeguards Technologies LLC, Proprietary Control
Systems Corporation, RAE Systems, Inc. and Petrus Aviation.
 
The Company covenants and agrees that it shall use its reasonable best efforts
to cause all employees of the Company to promptly and without delay execute the
agreements described in Section 6.1 of the Stockholders’ Agreement.
 
5.           Survival Period; Indemnification.
 
5.1.           Survival of Representations, Warranties and Covenants.  Unless
otherwise set forth in this Agreement, the representations and warranties of the
Company and the Purchaser contained in or made pursuant to this Agreement  (x)
shall survive the execution and delivery of this Agreement until May 27, 2011 or
the earlier expiration of all the Options, except that the representations and
warranties in Sections 2.1, 2.2, 2.3, 2.4 and 2.5 shall survive the exercise of
the Options indefinitely, and (y) shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Purchaser or the Company and shall bind the parties’ successors and assigns
(including, without limitation, any successor to the Company by way of
acquisition, merger or otherwise), whether so expressed or not.  This Section 5
shall survive the exercise of all Options and the covenants contained in this
Agreement shall survive for the periods contemplated by their terms.
 
5.2.           Indemnification.  The Company and the Purchaser shall, with
respect to the representations, warranties and agreements made by them herein,
indemnify, pay, defend and hold the Company or the Purchaser, as the case may
be, and each of the Company or the Purchaser’s officers, directors, partners,
employees and agents and their respective Affiliates, as the case may be, (the
“Indemnitees”) harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding (collectively, “Losses”),
whether or not such Indemnitees shall be designated a party thereto, which may
be (a) imposed on such Indemnitee, or (b) incurred by such Indemnitee, as a
result of (i) the violation or breach of any representation, warranty or
covenant of the Company or the Purchaser, as the case may be, under this
Agreement, the Rights Agreement, or the Stockholders’ Agreement; (ii) the
Purchaser’s investment in or ownership of the Options and the Shares; or (iii)
actions or omissions by any agent, representative or employee of the Company or
the Purchaser, as the case may be.  
 
 
12

--------------------------------------------------------------------------------

 

5.3.           Limitations on Indemnification.  The Company or the Purchaser, as
the case may be, shall not have liability under Section 5.2 until the aggregate
amount of Losses of the Indemnitees exceeds $25,000, in which case the
Indemnitees shall be entitled to Losses in an amount up to the aggregate of the
purchase price paid by Purchaser under this Agreement.
 
6.           Miscellaneous.
 
6.1.           Transfer; Successors and Assigns.  The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of Purchaser.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.   
 
6.2.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without regard to
its principles of conflicts of laws.
 
6.3.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
6.4.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.5.           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given:  (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth below, or to such e-mail address,
facsimile number or address as subsequently modified by written notice given in
accordance with this Section 6.5.
 
 
13

--------------------------------------------------------------------------------

 

If notice is given to Purchaser, it shall be sent to:
 
Acorn Energy, Inc.
4 W. Rockland Road
P.O. Box 9
Montchanin, Delaware 19710
Attn:  President & CEO


A copy shall also be sent to:
 
Acorn Energy, Inc.
11701 Mt. Holly Road
Charlotte, NC 28214
Attn:  General Counsel


If notice is given to the Company, it shall be sent to the address set forth
below:
 
US Sensor Systems Inc.
19835 Nordhoff St., Suite B
Northridge, CA 91324
Attn:  President


A copy shall also be sent to:


Reed Smith LLP
355 South Grand Ave.
Los Angeles, CA 90071
Attn:  Deborah Gunny, Esq.


6.6.           No Finder’s Fees.  Except as set forth in Section 6.6 of the
Disclosure Schedule, each party represents that it neither is nor will be
obligated for any finder’s fee, commission or other compensation in connection
with this transaction.  The Purchaser agrees to indemnify and to hold harmless
the Company from any liability for any commission or compensation in the nature
of a finder’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which the Purchaser
or any of its officers, employees, or representatives is responsible.  The
Company agrees to indemnify and hold harmless the Purchaser from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
arising out of this transaction (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
 
6.7.           Amendments and Waivers.  Any term of this Agreement may be
amended, terminated or waived only with the written consent of the Company and
the Purchaser.  Any amendment or waiver effected in accordance with this
Section 6.7 shall be binding upon the Company, the Purchaser, and their
respective successors and assigns.  In the event a nonmaterial provision of this
Agreement is required to be amended by the Purchaser after the date hereof, the
Company will not unreasonably withhold its consent to such amendment.
 
 
14

--------------------------------------------------------------------------------

 

6.8.           Severability.  The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
 
6.9.           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
6.10.                      Entire Agreement.  This Agreement (including the
Exhibits hereto, if any), and the other Transaction Agreements constitute the
full and entire understanding and agreement between the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties are expressly canceled.
 
6.11.                      Publicity.  The Company may disclose the existence of
the financing, as well as the investment in the Company by the Purchaser, solely
to the Company’s investors, investment bankers, lenders, accountants, legal
counsel, bona fide prospective investors and employees, in each case only where
such persons or entities were under appropriate nondisclosure obligations.  In
addition, the Company may disclose to third parties that the Purchaser is an
investor in the Company without the requirement for nondisclosure
agreements.  The Company is permitted to issue a press release within 60 days of
the date hereof disclosing that the Purchaser has invested in the Company;
provided that the release does not disclose the amount or other specific terms
of the investment and the final form of the press release is approved in advance
in writing by the Purchaser.  The Company may not use the name of the Purchaser,
or any of its Affiliates in any trade publication, in any marketing materials or
otherwise to the general public without the prior written consent of the
Purchaser, which consent may be withheld in the sole discretion of the
Purchaser.
 
6.12.                      Right to Conduct Activities.  The Company
acknowledges and agrees that (i) the Purchaser and its respective partners,
affiliates and affiliates of its partners engage in a wide variety of activities
and have investments in many other companies, some of which may be competitive
with the business of the Company; (ii) subject to any fiduciary obligations of
the Purchaser’s designees to the Company’s Board of Directors, except as waived
by the Company pursuant to this Section, it is critical that the Purchaser be
permitted to continue to develop its current and future business and investment
activities without any restriction arising from an investment by the Purchaser
in the Company, the right of the Purchaser to designate directors of the Company
or any other relationship, contractual or otherwise, between the Purchaser, on
the one hand, and the Company or any of its affiliates, on the other hand; and
(iii) from time to time, in connection with the foregoing activities of the
Purchaser (collectively, the “Activities”), the Purchaser may have information
that may be useful to the Company or its other stockholders (which information
may or may not be known by the member or members of the Company’s Board of
Directors designated by the Purchaser), and neither the Purchaser nor any
director so designated shall have any duty to disclose any information known to
such person or entity to the Company or any of its other stockholders. In
addition, the Purchaser shall not be liable for any claim arising out of, or
based upon, (i) the investment by the Purchaser in any entity competitive to the
Company, (ii) actions taken by any officer, director, stockholder or other
representative of the Purchaser to assist any such competitive company, whether
or not such action was taken as a board member of such competitive company, or
otherwise, and whether or not such action has a detrimental effect on the
Company, unless such claim arises directly from the Purchaser’s misuse of
confidential information in material breach of Section 2.5 of the Rights
Agreement.
 


 
[Remainder of page intentionally left blank; signature pages follow.]
 
 
15

--------------------------------------------------------------------------------

 

The parties have executed this Common Stock Option Purchase Agreement as of the
date first written above.
 

 
US SENSOR SYSTEMS INC.
                 
By:
 /s/ James K. Andersen
   
Name:
James K. Andersen
 
Title:
President and Chief Executive Officer
         
 
ACORN ENERGY, INC.
 
         
By:
 /s/ John A. Moore
   
Name:
John A. Moore
 
Title:
President and Chief Executive Officer




--------------------------------------------------------------------------------

